Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Michael Fainberg on March 4, 2022

The application has been amended as follows: 
In the Claims:
	Claim 34 has been amended in its entirety, to the following:
	--34. A method of massage of the genitals, comprising the steps of: providing the device of claim 16, and inserting the device into the vagina to simultaneously affect the vagina and the clitoris.--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record Hatami (8,419,611) discloses a device for massage of the genitals (Fig. 1), comprising a first elongated member (elongated structure 12, Fig. 1), a second elongated member (first spring 58 and movable first stimulator 42, Fig. 1), and a 
However, none of the prior art of record teaches, discloses, or fairly suggests the claimed invention considered as a whole, particularly the second genital portion being a clitoris and an area of the clitoris, wherein the first end of the first elongated member is connected to the first end of the second elongated member, the second elongated member and the first elongated member adapted to joint insertion of their respective ends into the vagina and wherein the first elongated member is adapted to push the second elongated member in the vagina by the first end of the second elongated member and, thereby unbending the second elongated member essentially along the first elongated member, when the stimulating member is pressed into the area of the clitoris.
Therefore, claims 16, 20, 22-30, and 32-34 have been found allowable, since any conclusion of obviousness would be based upon improper hindsight rationale, relying on knowledge gleaned solely from Applicant’s disclosure. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pearson et al. (2016/0331629) discloses a related female sexual stimulation device with a first elongated member, a second elongated member, and a stimulating member. Topolev (2016/0166466) discloses a related sexual stimulation device with a first elongated member, a second elongated member, and a stimulating member. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473. The examiner can normally be reached Mon- - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER E MILLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785